Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the Claim Interpretation, Examiner has fully considered Applicant’s arguments and amendments. Examiner has maintained the claim interpretation. Examiner has provided an additional interpretation in view of new claims 9 and 10, which recite a “communication unit.” Accordingly, the amended claims have been interpreted. 
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The rejection to claims 3-4 has been withdrawn; however, the rejection to claim 5 has been maintained due to the amendments of the claim. See the detailed rejection below.
Therefore, the 35 USC 112 rejection has been maintained.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s assertion that “As described in paragraphs [0102] and [0103] (reproduced below) of the specification, the claimed project progress prediction device and system improve the accuracy of predicting a required completion date for each process in a target project,” Examiner respectfully disagrees with Applicant’s assertions. Examiner asserts that the present claims do not provide a technological improvement. Primarily, the claims are directed to generic “units” that perform the steps of the abstract idea. There are no improvements to the device itself. In contrast, the improvement of “accuracy of predicting” a project date is an improvement to the abstract idea itself, not to the device that performs the steps of the abstract idea. 
Regarding Applicant’s assertion that “Additionally, the operations of the project progress prediction device cannot reasonably be performed by a human, and thus the claimed invention cannot be considered to fall into the mental process category of abstract ideas,” and “In particular, performing the estimation of the probability distribution of a lead time for each of a plurality of feature amounts for non- 
Regarding Applicant’s assertion that “Moreover, any such mental process would be much to inefficient for purposes of a project progress prediction device,” Examiner respectfully disagrees with Applicant’s assertions. Efficiency is not a consideration when determining whether the claims integrate the judicial exception into a practical application. In particular, the claims do not provide a clear technological improvement. Furthermore, an improvement relating to “efficiency” in performing a task relates to an improvement to abstract idea itself, not the functioning of the device.
Regarding the 35 USC 102 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Examiner has provided an updated grounds of rejection, which was necessitated by amendment. Therefore, the 35 USC 102 rejection has been overcome. The present claims are rejected under 35 USC 103. Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. See the detailed rejection below.
Accordingly, claims 1-10 are rejected under 35 USC 103 rejection. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit,” “attribute value selection unit,” “past project extraction unit,” and “progress prediction unit” in claims 1 and 8 and “communication unit” of claims 9 and 10. 
Examiner is interpreting the “storage unit” as the structure being a memory, which is stated in paragraph [0047]. 
Examiner is interpreting the “attribute value selection unit” as the structure being the project progress prediction device including a memory containing program instructions that are executed by the CPU, as defined in Fig. 1, “111,” and paragraphs [0048-0050]. 
Examiner is interpreting the “past project extraction unit” as the structure being the project progress prediction device including a memory containing program instructions that are executed by the CPU, as defined in Fig. 1, “112,” and paragraphs [0048-0050].
Examiner is interpreting the “progress prediction unit” as the structure being the project progress prediction device including a memory containing program instructions that are executed by the CPU, as defined in Fig. 1, “113,” and paragraphs [0048-0050].
Examiner is interpreting the “communication unit” as the structure being the project progress prediction device including a memory containing program instructions that are executed by the CPU, as defined in Fig. 1, “130,” and paragraphs [0034, 0061].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the bounds of the claim are unclear. In particular, the limitation of “the attribute value selection unit selects a combination of a plurality of attribute values such that a correlation of the attribute value using an inter- class error and an intra-class error with the delivery date is equal to or greater than a predetermined value for a plurality of combinations of the attribute values and a confidence interval of the attribute value having the predetermined correlation” renders the bounds of the claim unclear. Primarily, it is unclear what occurs such that a single one attribute value can be correlated and compared such that it is deemed “greater than a predetermined value for a plurality of combinations.” It is unclear if a single attribute value is being evaluated within the given claim, or if a combination of values are being evaluated. It is unclear whether a single correlation is produced for each of the attribute values of the combination, or if each attribute value receives a correlation. Furthermore, it is unclear if “a plurality of combinations of the attribute values” relate to the correlation pertaining to a combination of attribute values or the single selected attribute value.  Furthermore, it is unclear what relationship is positively recited in the claim between the single attribute value and the “a combination of a plurality of attribute values.” 
Additionally, it is unclear what relationship is being claimed between “a correlation of the attribute value” and “the predetermined correlation” associated with the attribute value. It is unclear if the correlation of the attribute value is being compared to a predetermined correlation associated with the confidence interval, or if there is a combination of attributes being correlated that are compared to the predetermined correlation. 
Regarding claim 5, the bounds of claim are rendered further unclear by the limitation of “wherein the confidence interval is determined by an allowance range and an allowance probability of the attribute value, that is greater than or equal to a predetermined value when the plurality of attribute values are combined with a correlation greater than or equal to the predetermined correlation” renders the claim unclear.” It is unclear if the “predetermined correlation” or the “confidence interval” is “greater than or equal to a predetermined value.” Furthermore, it is unclear is the “a correlation” of the plurality of 
For the sake of compact prosecution, Examiner is interpreting the claim as being identifying an inter-class and intra-class error for features that are correlated to a given combination of attributes, wherein the features are grouped based on a threshold probability of belonging to the combination of attributes. 
Therefore, claim 5 is rejected under 35 USC 112(b). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, the disclosure does not provide an adequate description of the claim. As described above, the specification does not describe how the “correlation” is distinct from the “predetermined correlation” of the claim. It is not clear how the attributes are being correlated in combination with the predefined value of the claim. The specification does not demonstrate that the 
Regarding claims 9 and 10, the amendment filed 18 December 2020 is object to under 35 U.S.C. 132 (a) because it introduces new matter into the disclosure. 35 U.S.C. 132 (a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the independent claims introduce new matter by amending a claim limitation to recite the following: “… wherein the communication unit is configured to receive inputs from the user Page 5 of 11 terminal to control the project progress prediction device and output prediction information for display on the user terminal.” In particular, the specification merely describes the following: 
[0061] The communication unit 130 communicates with other devices via the network 102.
The specification does not disclose the communication unit as being configured to perform anything other than communicating with other devices via the network. Therefore, claims 9 and 10 introduce new matter by reciting that the communication unit is configured to “receive inputs from the user Page 5 of 11terminal to control the project progress prediction device and output prediction information for display on the user terminal.” This specific unit is not supported by the original disclosure as performing the recited functions. 
Therefore, claims 5 and 9-10 are rejected under 35 USC 112(a). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-7 and 9 and 8 and 10 are directed to a system, which is a patent eligible category of invention.
Step 2A, Prong 1: Claims 1 and 8 are directed to estimating lead times and determining completion dates for a project, constituting “Certain Methods of Organizing Human Activity.” The limitations of “an attribute value selection unit that selects an attribute value having a predetermined correlation with the delivery date of the project using the log information; a past project extraction unit that extracts a completed project having the attribute value similar to that of a prediction target project from the storage unit using the selected attribute value, and estimates a probability distribution of a lead time for each of  a plurality of feature amounts for non-completed processes of the prediction target project using the feature amount of the delivery date of the extracted completed project; and a progress prediction unit that integrates the estimated probability distributions of the lead times between the plurality of feature amounts and predicts a probability of a required completion date for each process of the prediction target project based on an integration of the estimated probability distributions of the lead times” as drafted, under considerations of the broadest reasonable interpretation of the claimed invention, is directed to “Certain Methods of Organizing Human Activity.” The limitations are directed to managing a project relative to deadlines and lead times, which constitutes a commercial interaction and/or managing interactions. 
Independent claims 1 and 8 are additionally directed to the “Mental Processes” grouping of abstract ideas. As detailed above, the limitations of the independent claims are directed to concepts performed in the human mind including observation and evaluation of project lead times and deadlines.
Dependent claims 2-7 further narrow the abstract ideas identified in the independent claim and merely provide additional details regarding the abstract subject matter.
Dependent claims 9-10 will be evaluated below under Step 2A, Prong 2.
Step 2A, Prong 2: The independent claims to do not integrate the judicial exception into a practical application. In particular, the claims are apparatus claims containing generic computing components. The claims recite limitations that are merely utilizing a generic computer in order to perform the steps of the abstract idea. Furthermore, the limitation of “a storage unit that stores log information which is a change history of an attribute value of a project and a feature amount of a delivery date including a number of elapsed days for each process” is mere extra-solution activity. This extra-solution activity, in combination with the generic computer, is not sufficient to prove integration into a practical application. Accordingly, the judicial exception is not integrated into a practical application.
Dependent claims 9 and 10, similar to that of the independent claims, introduce the additional element of “a communication unit configured to communicate with a user terminal via a network connection.” This limitation is mere extra-solution. The extra-solution activity of transmitting and receiving data over a network is not sufficient to prove integration into a practical application. 
Further regarding claims 9 and 10, the limitation of “wherein the communication unit is configured to receive inputs from the user terminal to control the project progress prediction system and output prediction information for display on the user terminal” is mere “apply it.” The abstract idea is merely being applied to a user terminal by which the result of the abstract idea is displayed. This is generally linking the use of the judicial exception to the terminal display. There are no improvements to the display itself. Therefore, this limitation, when considered in combination with the additional elements of the claim, is not sufficient to prove integration into a practical application. 
Dependent claims 2-7 further narrow the abstract ideas identified in the independent claim and merely provide additional details regarding the abstract subject matter, which is not sufficient to prove integration into a practical application. 
Step 2B: Independent claims 1 and 8 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). The independent claim limitation of “a storage unit that stores log information which is a change history of an attribute value of a project and a feature amount of a delivery date including the number of elapsed days for each process” is mere extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. 
Dependent claims 9 and 10 introduce the extra-solution activity of “a communication unit configured to communicate with a user terminal via a network connection.” Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.”
Dependent claims 2-7 further narrow the abstract ideas identified in the independent claim and merely provide additional details regarding the abstract subject matter, which is not anything significantly more than the judicial exception.
Therefore, claims 1-10 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. (US 20140222485 A1) in view of Duggan et al. (US 20160260047 A1).

Regarding claim 1, Cantor teaches a project progress prediction device comprising (Figs. 1 and 18): 
a storage unit that stores log information which is a change history of an attribute value of a project and a feature amount of a delivery date including a number of elapsed days for each process (paragraph [0209] teaches the task information is stored in a memory storage device (i.e. storage unit), wherein paragraph [0034] teaches estimating the work time required to complete a task for a set of as-yet incomplete tasks belonging to a task and the attributes of the task including the owner and due date (i.e. delivery date), wherein paragraph [0108] teaches the system may track the project completion in order to determine if the project is to be completed on time based on the estimates and likelihood of certain tasks taking certain lengths of time);
an attribute value selection unit that selects an attribute value having a predetermined correlation with the delivery date of the project using the log information (paragraph [0034] teaches tasks have a set of attributes associated to them, wherein the attributes include initial estimate for completion, a due date, and priority status; Examiner’s Note: Examiner is interpreting the “correlation” with the due date as the initial estimate for completion and priority status, both of which relate to the due date.);
and estimates a probability distribution of a lead time for each of a plurality of feature amounts for non-completed processes of the prediction target project using the feature amount of the delivery date of the extracted completed project (paragraphs [0037-0038] teach determining a probability distribution for each of the as-yet incomplete tasks (i.e. probability distribution of lead time for each non-completed process), which is estimated for each task of the several tasks by considering the probability distribution of the completion time of the collection of as-yet incomplete tasks as a whole, i.e. features) in order to make said probability distribution); 
and a progress prediction unit that integrates the estimated probability distributions of the lead times between the plurality of feature amounts and predicts a probability of a required completion date for each process of the prediction target project based on an integration of the estimated probability distributions of the lead times (paragraph [0038] teaches determining an estimated probability distribution of the completion time for the project based on the estimated effort for each of the as-yet incomplete tasks belonging to the project, which estimates the completion time of the project (i.e. completion date), wherein paragraph [0076] teaches treating the delivery date as a range of dates, that when considered with the probability function, provides the likelihood of completing the overall project as a function of the set of tasks instead of a single overall delivery date). 
However, Cantor does not explicitly teach a past project extraction unit that extracts a completed project having the attribute value similar to that of a prediction target project from the storage unit using the selected attribute value.
From the same or similar field of endeavor, Duggan teaches a past project extraction unit that extracts a completed project having the attribute value similar to that of a prediction target project from the storage unit using the selected attribute value (paragraph [0021] teaches determining the probability timely completion of tasks based on the historical performance data associated with one or more task owners/groups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantor to incorporate the teachings of Duggan to include a past project extraction unit that extracts a completed project having the attribute value similar to that of a prediction target project from the storage unit using the selected attribute value. One would have been motivated to do so in order to provide analytical insights into probable future performance based on concrete data that corresponds to past performance of individuals, such that task deadlines can be adjusted due to historical poor performance (Duggan, [0021]). By incorporating Duggan into Cantor, one would have been able to 
Regarding claim 8, the claim recites limitations already addressed by the rejection of claim 1. Regarding claim 8, Cantor teaches a project progress prediction system comprising (Figs. 1 and 18). Therefore, claim 8 is rejected as being unpatentable over the combination of Cantor in view of Duggan.

Regarding claim 2, the combination of Cantor and Duggan teaches all the limitations of claim 1.
Duggan further teaches wherein the attribute value selection unit extracts the feature amount relating to at least the number of elapsed days for each process of the project from the log information (paragraph [0034] teaches an input is providing a set of completed tasks and the as-yet incomplete tasks, wherein the tasks include initial estimate for completion, due date, and wherein paragraph [0038] teaches repeating the process of producing the distribution during the course of execution to produce estimates that are more informed and accurate to progress; see also: [0041-0042]), 
and Page 2 of 11Attorney Docket No. 056210.PB713USestimates the probability distribution of the lead time based on a number of elapsed days for each of the non-completed processes of the prediction target project (paragraph [0036] teaches producing a probability distribution of the estimated effort of time for each of the as-yet incomplete tasks belonging to the project, wherein paragraph [0034] teaches an input is providing a set of completed tasks and the as-yet incomplete tasks, wherein the tasks include initial estimate for completion, due date, and wherein paragraph [0038] teaches repeating the process of producing the distribution during the course of execution to produce estimates that are more informed and accurate to progress).  

Regarding claim 7, the combination of Cantor and Duggan teaches all the limitations of claim 1.
	Cantor further teaches further comprising: an output generation unit that generates a completion date of the completed processes of the prediction target project (Fig. 12 and paragraph [0201] teaches a GUI displaying a screen shot of the distribution of projected delivery dates, as well as the delivery date can be displayed as well), 
and a probability of the required completion date of the non- completed processes estimated by the progress prediction unit, as an output (Fig. 12 and paragraph [0201] teaches a GUI displaying a screen shot of the distribution of projected delivery dates, as well as the delivery date can be displayed).  

Regarding claim 9, the combination of Cantor and Duggan teaches all the limitations of claim 1.
Cantor further teaches further comprising: a communication unit configured to communicate with a user terminal via a network connection (paragraph [0215] teaches the computer system can communicate with one or more networks via network adapter), 
wherein the communication unit is configured to receive inputs from the user Page 5 of 11terminal to control the project progress prediction device and output prediction information for display on the user terminal (paragraphs [0214-0215] teach the computer can communicate with one or more external devices with displays and an input/output device, wherein Fig. 12 and paragraph [0201] teaches a GUI displaying a screen shot of the distribution of projected delivery dates, as well as the delivery date can be displayed).  

Regarding claim 10, the combination of Cantor and Duggan teaches all the limitations of claim 8.
	Cantor further teaches further comprising: a communication unit configured to communicate with a user terminal via a network connection (paragraph [0215] teaches the computer system can communicate with one or more networks via network adapter), wherein the communication unit is configured to receive inputs from the user terminal to control the project progress prediction system and output prediction information for display on the user terminal (paragraphs [0214-0215] teach the computer can communicate with one or more external devices with displays and an input/output device, wherein Fig. 12 and paragraph [0201] teaches a GUI displaying a screen shot of the distribution of projected delivery dates, as well as the delivery date can be displayed).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. (US 20140222485 A1) in view of Duggan et al. (US 20160260047 A1) in view of Driessnack et al. (US 20120215574 A1).

Regarding claim 3, the combination of Cantor and Duggan teaches all the limitations of claim 1.
Cantor further teaches wherein the attribute value selection unit extracts the feature amounts relating to at least the number of elapsed days for each process of the project and a number of times of changing the delivery date from the log information (paragraph [0075] teaches the task estimator contains information regarding the number of times the tasks have been rescheduled, as well as the number of times any other specific attribute is changed, which includes in paragraph [0079] teaches the task attributes include a due date), 
and estimates…a probability distribution of a second lead time which is based on the number of times of changing the delivery date (paragraph [0036] teaches producing a probability distribution of the estimated effort of time for each of the as-yet incomplete tasks belonging to the project, wherein paragraph [0034] teaches estimating the work time required to complete a task for a set of as-yet incomplete tasks belonging to a task and the attributes of the task, wherein paragraph [0075] teaches the task attributes information includes the number of times the tasks have been rescheduled).
However, Cantor does not explicitly teach estimates a probability distribution of a first lead time which is based on the number of elapsed days for each process.
From the same or similar field of endeavor, Driessnack teaches estimates a probability distribution of a first lead time which is based on the number of elapsed days for each process (paragraph [0537] teaches identifying a probability distribution of the completion dates of key events within the program, wherein Table 4 teaches calculation of tasks are constrained with date lead and lag times considered with the incomplete tasks; see also: [0181, 0314]).
. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. (US 20140222485 A1) in view of Duggan et al. (US 20160260047 A1) in view of Mircean et al. (US 20120072251 A1).

Regarding claim 4, the combination of Cantor and Duggan teaches all the limitations of claim 1.
However, Cantor does not explicitly teach wherein, in selecting the attribute value having the predetermined correlation with the delivery date of the project, the attribute value selection unit selects a combination of a plurality of attribute values such that the delivery date has a correlation equal to or greater than a predetermined value with regard to a plurality of combinations of the plurality of attribute values and a repeatability that is greater than or equal to a predetermined value.  
From the same or similar field of endeavor, Mircean teaches wherein, in selecting the attribute value having the predetermined correlation with the delivery date of the project, the attribute value selection unit selects a combination of a plurality of attribute values such that the delivery date has a correlation equal to or greater than a predetermined value with regard to a plurality of combinations of the plurality of attribute values and a repeatability that is greater than or equal to a predetermined value (paragraphs [0107-0109] teach determining criticality of an activity, which is a measure of the probability that the activity will have a direct effect on the schedule outcome (i.e. delivery date), and wherein paragraph [0108] teaches a sensitivity index that is the ratio relative to the standard deviation (i.e. repeatability) with a defined variance and cruciality for each activity task duration).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cantor and Duggan to incorporate the teachings of Mircean to include wherein, in selecting the attribute value having the predetermined correlation with the delivery date of the project, the attribute value selection unit selects a combination of a plurality of attribute values such that the delivery date has a correlation equal to or greater than a predetermined value with regard to a plurality of combinations of the plurality of attribute values and a repeatability that is greater than or equal to a predetermined value.  One would have been motivated to do so in order to avoid the risk of delaying project completion in order to save money and avoid a breach of contract (Mircean, [0004]). By incorporating Mircean into Cantor, one would have been able to avoid jeopardizing the success of a project by employing event risk analysis through mathematical models in order to determine quantitative risk (Mircean, [0053]). 

Regarding claim 6, the combination of Cantor and Duggan teaches all the limitations of claim 1.
However, Cantor does not explicitly teach wherein, in processing for integrating the estimated lead times between the feature amounts, the progress prediction unit integrates the estimated lead times between the feature amounts using the Bayesian estimation and predicts a probability of the required completion date.  
From the same or similar field of endeavor, Mircean teaches wherein, in processing for integrating the estimated lead times between the feature amounts, the progress prediction unit integrates the estimated lead times between the feature amounts using the Bayesian estimation and predicts a probability of the required completion date (paragraphs [0107-0111] teach producing criticality as the percentage of Monte-Carlo simulation iterations in order to determine the probability that an activity has an effect on the schedule outcome relative to the critical path, wherein paragraph [0090] .
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cantor and Duggan to incorporate the teachings of Mircean to include wherein, in processing for integrating the estimated lead times between the feature amounts, the progress prediction unit integrates the estimated lead times between the feature amounts using the Bayesian estimation and predicts a probability of the required completion date.  . One would have been motivated to do so in order to avoid the risk of delaying project completion in order to save money and avoid a breach of contract (Mircean, [0004]). By incorporating Mircean into Cantor, one would have been able to avoid jeopardizing the success of a project by employing event risk analysis through mathematical models in order to determine quantitative risk (Mircean, [0053]). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. (US 20140222485 A1) in view of Duggan et al. (US 20160260047 A1) in view of Dahan et al. (US 20140304106 A1).

Regarding claim 5, the combination of Cantor and Duggan teaches all the limitations of claim 1.
Cantor further teaches wherein, in selecting the attribute value having the predetermined correlation with the delivery date of the project (paragraph [0034] teaches tasks have a set of attributes associated to them, wherein the attributes include initial estimate for completion, a due date, and priority status; Examiner’s Note: Examiner is interpreting the “correlation” with the due date as the initial estimate for completion and priority status, both of which relate to the due date.), 
However, Cantor does not explicitly teach the attribute value selection unit selects a combination of a plurality of attribute values such that a correlation of the attribute value using an inter- class error and an intra-class error with the delivery date is equal to or greater than a predetermined value for a plurality of combinations of the attribute values and a confidence interval of the attribute value having the predetermined correlation, wherein the confidence interval is determined by an allowance range and an allowance probability of the attribute value,  that is greater than or equal to a predetermined value when the plurality of attribute values are combined with a correlation greater than or equal to the predetermined correlation.  
From the same or similar field of endeavor, Dahan teaches the attribute value selection unit selects a combination of a plurality of attribute values such that a correlation of the attribute value using an inter- class error and an intra-class error with the delivery date is equal to or greater than a predetermined value for a plurality of combinations of the attribute values and a confidence interval of the attribute value having the predetermined correlation (paragraph [0034] teaches performing clustering that are within a threshold of the respective cluster centroids, wherein the clusters are produced to minimize intra-cluster variance and to maximize inter-cluster variance, wherein paragraph [0082] teaches the clustering is performed using a bell curve distribution to allocate a probability, which may contain a variance associated with the probability), 
wherein the confidence interval is determined by an allowance range and an allowance probability of the attribute value,  that is greater than or equal to a predetermined value when the plurality of attribute values are combined with a correlation greater than or equal to the predetermined correlation (paragraph [0034] teaches performing clustering that are within a threshold of the respective cluster centroids, wherein the clusters are produced to minimize intra-cluster variance and to maximize inter-cluster variance, wherein paragraph [0082] teaches the clustering is performed using a bell curve distribution to allocate a probability, which may contain a variance associated with the probability).  
	While Dahan is not directly related to task deadlines, Dahan presents a solution to a problem reasonably pertinent to the claimed invention. For example, as explained above, Cantor addresses the determination of task delivery dates based on attribute values; however, Cantor does not explicitly address the claimed manner of attribution value selection. Dahan describes an approach to improving the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tickoo et al. (US 20150117766 A1) discloses in at least paragraphs [0013-0014, 0028] the classification of features provides maximizing inter-class separability and minimizes the intra-class variance
Kuklinski et al. (US 20170132866 A1) discloses in at least paragraphs [0068-0070, 0172] identifying the inter-class and intra-class properties for each class feature vector 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683